I concur in the first three paragraphs of the syllabus, and the disposition by the majority of the first two errors assigned by appellant. However, I am persuaded that there is merit in appellant's third argument which challenges the constitutionality of R.C. 163.03. Consequently, I dissent from the majority's disposition of that argument, and from the fourth paragraph of the syllabus.
The majority holds that the state is constitutionally entitled to enter onto private property over the objection of the property owner, without obtaining a search warrant. There is no authority cited by the majority for this proposition. Instead, it distinguishes three United States Supreme Court cases, each of which held that governmental officials may not enter private property for purposes of conducting an administrative search, without obtaining either the consent of the owner or a search warrant. Camara v. Municipal Court (1967), 387 U.S. 523; See v.Seattle (1967), *Page 64 387 U.S. 541; Marshall v. Barlow's, Inc. (1978), 436 U.S. 307. The distinguishing factor, according to the majority, is that in each of these cases the governmental entity was an "adversary" of the property owner, whereas in the case at bar the government is merely trying to extend a "benefit" to the property owner, namely, to appraise the property in the course of appropriating it. The characterization of such an appraisal as a "benefit" seems dubious; one might with equal validity argue that the federal OSHA inspectors in Marshall v. Barlow's, Inc., supra,
were merely assisting the owner of the property to keep its premises safe, and thereby meant to confer a benefit.
Even if the distinction drawn by the majority is accepted, the Supreme Court has already ruled that the warrant requirement of the Fourth Amendment applies regardless of whether entry is sought for an adversarial purpose. The view that the primary interest protected by the Fourth Amendment is that of self-protection from prosecution was the holding of the Supreme Court in Frank v. Maryland (1959), 359 U.S. 360. Frank v.Maryland was overruled, and the self-protection thesis was rejected, in Camara v. Municipal Court, supra.5 The court stated in Camara that:
"The basic purpose of * * * [the Fourth] Amendment, as recognized in countless decisions of this Court, is to safeguard the privacy and security of individuals against arbitrary invasions by governmental officials." 387 U.S. at 528.
The appellant's right to privacy is not absolute; it must bend before the right of the state to enter property to conduct appraisals prior to the initiation of appropriation proceedings. However, where the property owner refuses to permit the state to enter onto its land, it is for the judicial branch, and not the executive, to determine whether the entry is justified.
Several purposes are served by requiring a warrant. The court stated in Marshall v. Barlow's, Inc., supra, 436 U.S. at 323, that:
"The authority to make warrantless searches devolves almost unbridled discretion upon executive and administrative officers, particularly those in the field, as to when to search and whom to search. A warrant, by contrast, would provide assurances from a neutral officer that the inspection is reasonable under the Constitution, is authorized by statute, *Page 65 
and is pursuant to an administrative plan containing specific neutral criteria. Also, a warrant would then and there advise the owner of the scope and objects of the search, beyond which limits the inspector is not expected to proceed." (Footnotes omitted.)
In a practical context, the warrant serves as evidence to the property owner that the agent has authority to enter the premises. Marshall v. Barlow's, Inc., 436 U.S. at 312; See v.Seattle, 387 U.S. at 543.
As noted by the Supreme Court in Camara, See, and Marshall, a governmental agency conducting an administrative inspection need not meet the same strict requirements for showing "probable cause," as in the case of searches made to discover evidence of criminal conduct. The court held in Marshall that:
"Probable cause in the criminal law sense is not required. For purposes of an administrative search such as this, probable cause justifying the issuance of a warrant may be based not only on specific evidence of an existing violation but also on a showing that `reasonable legislative or administrative standards for conducting an . . . inspection are satisfied with respect to a particular [establishment].' Camara v. Municipal Court,387 U.S., at 538. A warrant showing that a specific business has been chosen for an OSHA search on the basis of a general administrative plan for the enforcement of the Act derived from neutral sources such as, for example, dispersion of employees in various types of industries across a given area, and the desired frequency of searches in any of the lesser divisions of the area, would protect an employer's Fourth Amendment rights."436 U.S. at 320-321. (Footnotes omitted.)
In the case at bar, the state might satisfy its duty to show "probable cause" for an entry under R.C. 163.03 by making the following showing to a neutral magistrate:
"(1)  That the agency has the power of eminent domain;
"(2)  That the agency is considering whether to appropriate the property in question; and
"(3)  That the entry is for the purpose of determining whether appropriation of the property is necessary, obtaining a description of the property, or determining the value of the property."
The requirement of a warrant does not impose an unreasonable burden upon the exercise of the right of eminent domain by the state. I am convinced that such a requirement would effect a balance between the right of the state to enter onto private property prior to initiating proceedings for appropriation, and the right of property owners to be secure from unreasonable intrusions into their privacy. The third argument advanced by appellant is, in my considered opinion, well taken.
I would therefore reverse the decision of the trial court and find R.C. 163.03 to be unconstitutional, to the extent that it permits the state to enter onto private property prior to the initiation of appropriation proceedings without obtaining either a warrant or the consent of an owner.
5 In overruling the Frank opinion, the court stated:
"To the Frank majority, municipal fire, health, and housing inspection programs `touch at most upon the periphery of the important interests safeguarded by the Fourteenth Amendment's protection against official intrusion,' 359 U.S., at 367, because the inspections are merely to determine whether physical conditions exist which do not comply with minimum standards prescribed in local regulatory ordinances. Since the inspector does not ask that the property owner open his doors to a search for `evidence of criminal action' which may be used to secure the owner's criminal conviction, historic interests of `self-protection' jointly protected by the Fourth andFifth Amendments are said not to be involved, but only the less intense `right to be secure from intrusion into personal privacy.' Id.,
at 365.
"We may agree that a routine inspection of the physical condition of private property is a less hostile intrusion than the typical policeman's search for the fruits and instrumentalities of crime. For this reason alone, Frank differed from the great bulk of Fourth Amendment cases which have been considered by this Court. But we cannot agree that theFourth Amendment interests at stake in these inspection cases are merely `peripheral.' It is surely anomalous to say that the individualand his private property are fully protected by theFourth Amendment only when the individual is suspected of criminalbehavior. For instance, even the most lawabiding citizen has avery tangible interest in limiting the circumstances under whichthe sanctity of his home may be broken by official authority, forthe possibility of criminal entry under the guise of officialsanction is a serious threat to personal and family security."387 U.S. at 530-531. (Emphasis added.)